Case 7:20-cv-00641-JPJ-PMS Document 4 Filed 12/01/20 Page 1 of 1 Pageid#: 20


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 DEWAYNE HELTON,                                    Civil Action No. 7:20-cv-00641
     Plaintiff,
                                                    OPINION
 v.
                                                    By: James P. Jones
 DUFFIELD REGIONAL JAIL POST                        United States District Judge
 OFFICE,
      Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 30, 2020, the court directed plaintiff to submit within 20 days from the

date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust funda ccount statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This _____
                     1st day of December, 2020.



                                                        /s/James P. Jones
                                               __________________________________
                                                     United States District Judge
